United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2562
                                   ___________

Timothy Lee Newton,                     *
                                        *
                   Appellant,           * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
Jeremiah Nixon,                         *      [UNPUBLISHED]
                                        *
                   Appellee,            *
                                   ___________

                             Submitted: September 30, 2004
                                Filed: October 12, 2004
                                 ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Timothy Lee Newton brought an action for damages, claiming the Missouri
Attorney General had engaged in fraud when he opposed Newton’s earlier federal
habeas corpus petition. The district court* viewed this action as an attempt to revive
the habeas case, and dismissed the complaint. After careful review, we conclude
dismissal was proper under 28 U.S.C. § 1915(e)(2)(B)(I). Newton’s action was
legally frivolous because it depended on the habeas court’s having wrongly
determined his petition was time-barred. See Kelly v. Armstrong, 141 F.3d 799, 801

      *
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
(8th Cir. 1998) (issue preclusion). Accordingly, we affirm. We deny Newton’s
pending motions.
                      ______________________________




                                    -2-